Citation Nr: 0612878	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  98-08 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin rash, to 
include as due to undiagnosed illness.

2.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.

3.  Entitlement to service connection for nausea, to include 
as due to undiagnosed illness.

4.  Entitlement to service connection for bilateral ankle 
pain, to include as due to undiagnosed illness.

5.  Entitlement to service connection for a left shoulder 
disorder, to include as due to undiagnosed illness

6.  Entitlement to service connection for scrotal pain, to 
include as due to undiagnosed illness.

7.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1989 to 
February 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), which denied the veteran entitlement to 
service connections for the disorders in issue. 

This case was previously before the Board and in March 2004 
it was remanded to the RO for further development.  The case 
has since been returned to the Board.

The issues of entitlement to service connection for scrotal 
pain and fatigue, to include as due to undiagnosed illnesses, 
are addressed in the REMAND portion of the decision below, 
and are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.



FINDINGS OF FACT

1.  The veteran's skin disorders, diagnosed as seborrheic 
dermatitis and tinea pedis are of service origin. 

2.  Tension headaches, first clinically reported in 1995 are 
a diagnosed illness and are not shown to be of service 
origin.

3.  There is no competent medical evidence to show that the 
veteran currently has a chronic disability manifested by 
nausea.

4.  There is no competent medical evidence to show that the 
veteran currently has a chronic disability manifested by 
ankle pain. 

5. Notwithstanding medical data on file denoting the presence 
of disablement due to a diagnosed left shoulder disorder, 
persuasive evidence of a nexus between this condition and the 
veteran's period of service or any event therein is lacking.


CONCLUSIONS OF LAW

1.  A skin disorder was incurred in active service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).

2.  Headaches, to include as due to an undiagnosed illness, 
was not incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1131, 1117 (West 2002); 38 C.F.R. 3.303, 3.317 (2005).

3.  Nausea, to include as due to an undiagnosed illness, was 
not incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1131, 1117 (West 2002); 38 C.F.R. 3.303, 3.317 (2005).

4.  Ankle pain, to include as due to an undiagnosed illness, 
was not incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1131, 1117 (West 2002); 38 C.F.R. 3.303, 3.317 (2005).

5.  A left shoulder disorder, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002); 38 
C.F.R. 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The notice letters dated in 
November 2000 and May 2004 complied with the specific 
requirements of VCAA 

 In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held in part that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran's claims 
preceded the enactment of VCAA, thereby precluding the 
possibility of providing such notice in this time frame.     

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

(a)(1) VA will pay compensation in accordance with chapter 11 
of title 38, United States Code, to a Persian Gulf veteran 
who exhibits objective indications of a qualifying chronic 
disability, provided that such disability: 
(i) Became manifest either during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and 
(ii) By history, physical examination, and 
laboratory tests cannot be attributed to any 
known clinical diagnosis. 
(2) (i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any 
of the following (or any combination of the following): 
an undiagnosed illness; chronic fatigue syndrome; 
fibromyalgia; irritable bowel syndrome; or any other 
illness that the Secretary determines meets the criteria 
in paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants 
a presumption of service-connection.
(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, 
disability out of proportion to physical findings, and 
inconsistent demonstration of laboratory abnormalities. 
Chronic multisymptom illnesses of partially understood 
etiology and pathophysiology will not be considered 
medically unexplained.
(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are 
capable of independent verification. 
(4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
6-month period will be considered chronic. The 6-month 
period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest. 
(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a 
disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar. 
(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of 
the United States. 
(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs and symptoms 
(7) Neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. 
(c) Compensation shall not be paid under this section: 
(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or 
(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; 
or 
(3) If there is affirmative evidence that the illness is 
the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d) For purposes of this section: 
(1) The term Persian Gulf veteran means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian 
Gulf War. 
(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, 
Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, 
the Arabian Sea, the Red Sea, and the airspace above these 
locations. (Authority: 38 U.S.C. 1117)  38 C.F.R. § 3.317 
(2005)

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d). For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102 (2005).

In this case, the veteran asserts he has skin rash, 
headaches, nausea, ankle pain, and a left shoulder disorder 
attributable to service including as a result of service in 
Southwest Asia.  In statements in support of his claim he 
maintains that he developed skin rashes on his head, feet, 
and back while serving "in the desert."  He avers that he 
has had headaches and bilateral ankle pain throughout his 
military career.  He additionally maintains that he injured 
his left shoulder in a diving accident while stationed at the 
Redstone Arsenal in July 1992.   

Skin Disorders.

In regard to the veteran's skin disorders, the Board notes on 
his initial post service VA examination in September 1995, 
seborrheic dermatitis and tinea pedis were diagnosed.  A 
subsequent VA dermatology consultation in October 1995 
diagnosed the veteran with tinea pedis and nummular eczema of 
the right foot.  On his most recent VA examination in January 
2005, while the veteran reported a history of blisters on his 
hands and an episode of shingles on his back in service, 
these skin conditions were not objectively demonstrated on 
physical examination.  The veteran was shown to have flaky 
white patches affecting approximately 50 percent of his scalp 
and xerosis and flaky skin in a moccasin pattern on 
examination of the feet. Seborrheic dermatitis and tinea 
pedis were diagnosed.  As the veteran's complaints of skin 
disorders can be attributed to a known diagnosis, service 
connection as due to an undiagnosed illness is not warranted. 
38 C.F.R. § 3.317(a)(1)(ii).

As to service connection for skin disorder on a direct basis, 
the veteran's service medical records are negative for 
complaints, findings, and/or diagnosis of any skin disorder.  
Post service the first clinical evidence of seborrheic 
dermatitis and tinea pedis was on VA examination in September 
1995, more than two years following military service.  The 
veteran testified at a hearing in June 1998 that his current 
skin problems began when he returned to the States after 
deployment in the Persian Gulf.  He said that, as he worked 
in a service department emergency room at the time, he was 
provided medication, hydrocortisone ointment, by physicians 
without the necessity of a documented treatment record or 
prescription.  

In 1995, the veteran began to receive treatment at a VA 
facility for skin disorders, diagnosed on his initial post 
service VA examination as seborrheic dermatitis and tinea 
pedis, which were confirmed on the most recent VA 
examination.  The veteran's VA examiner opined on this most 
recent examination that the veteran's seborrheic dermatitis 
and tinea pedis were likely as not related to his military 
service.  Although the service medical records no evidence of 
a skin disorder, the veteran's testimony and description of 
the symptoms of a skin disorder both inservice and following 
service is competent and credible.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As such, the Board finds that the 
evidence is equipoise and as such, the benefit of the doubt 
is in the veteran's favor.  38 C.F.R. § 3.102.  Accordingly, 
service connection for skin disorders, diagnosed as 
seborrheic dermatitis and tinea pedis is warranted.



Headaches

The veteran's service medical records record no evidence of 
headaches.  The veteran initially complained of headaches on 
his VA examination in September 1995.  He informed his 
examiner that his headaches began in 1991-1992, just before 
or during the Persian Gulf War.  Tension/vascular headaches 
with occasional common migraine were diagnosed.  Tension-type 
headaches were again diagnosed on the veteran's most current 
VA examination in January 2005.  This is a diagnosed illness, 
which thus precludes service connection under 38 U.S.C.A. 
§ 1117.  Additionally there is no medical evidence of record, 
which relates the veteran's headaches to the veteran's 
military service, or shows that migraine headaches were 
clinically manifested within a year after service.  
Accordingly, service connection for headaches is not 
warranted.     

Nausea 

Notwithstanding that the veteran's service medical records 
show several episodes of nausea beginning in October 1991, 
the evidence of record does not show that the veteran has a 
chronic disability manifested by nausea.  When examined by VA 
in September 1995 the veteran was noted to have complaints of 
intermittent vomiting since 1992.  No clinical findings were 
objectively identified on physical examination.  On the most 
recent VA examination in January 2005, the veteran was noted 
to have an allergy to certain food items, such as bananas and 
nuts, which cause immediate vomiting.  He reported that he 
did have a history of intermittent nausea and vomiting, which 
started while in service.  He added that this stopped at 
approximately 1998-1999 and that he no longer has any general 
vomiting, just vomits associated with specific foods.  Nausea 
and vomiting, resolved, was diagnosed.  

Here, the veteran has submitted no evidence of a chronic 
disability manifested by nausea, nor is there any evidence of 
treatment for a chronic disability manifested by nausea.  In 
fact, most recently, this indication by the examining 
physician was that the nausea had resolved.  Therefore, the 
Board concludes that there is no evidence of objective 
indications of chronic disability manifested by nausea, as 
necessary to establish entitlement to benefits under either 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. Absent objective 
evidence of current symptoms, the veteran's claim is denied. 
See also 38 C.F.R. § 3.317(a)(1)(ii) ("By history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."). Thus, the veteran's claim for 
service connection for nausea, as a chronic disability 
resulting from an undiagnosed illness is denied.

In this same regard, as there is no current medical evidence 
to establish the presence of a chronic current disability 
manifested by nausea, there can be no valid claim based on 
direct incurrence.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); and Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
the absence of competent, credible evidence of a current 
disability service connection is not warranted for nausea.

Bilateral ankle pain

The evidence of record does not show that the veteran has a 
chronic disability manifested by ankle pain.  A VA orthopedic 
consultation in August 1995 records that the veteran reported 
developing bilateral ankle pain in 1991and that he was 
evaluated by service physicians for these complaints.  
Service medical records, however, show no complaints or 
findings referable to the veteran's ankles.  When examined by 
VA in September 1995 the veteran was noted to have slight 
swelling in the right ankle.  Chronic right ankle sprain was 
diagnosed.  Exclusive of subjective complaints of left ankle 
pain in May 2003, no further complaints of ankle pain were 
thereafter recorded until the veteran's VA examination in 
January 2005 when the veteran reported that his right ankle 
hurts when he wakes up in the morning.  Following physical 
and radiological examination, no evidence of ankle joint 
pains or ankle joint pathology was diagnosed.  The X-ray 
films were negative for ankle disability.  Consequently, the 
Board concludes that there is no current evidence of 
objective indications of chronic disability manifest by ankle 
pain as necessary to establish entitlement to benefits under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Thus, the 
veteran's claim for service connection for ankle pain as a 
chronic disability resulting from an undiagnosed illness is 
denied.

While the evidence shows that the veteran was diagnosed in 
September 1995 as having a chronic right ankle sprain, there 
is no objective medical opinion relating this post service 
sprain to service.  Furthermore, as shown on his most recent 
VA examination there is no evidence of a current ankle 
disorder.  In the absence of proof of a present disability 
there can be no valid claim.   Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992); and Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In the absence of competent, credible evidence of a 
current disability service connection is not warranted for an 
ankle disorder.
 
Left shoulder disorder

In regard to the veteran's left shoulder disorder, the Board 
notes that the veteran is shown by the evidence to have a 
history of recurrent dislocation of the left shoulder.  This 
disorder was noted by his private physician in February 1994 
to be probably representative of congenital recurrent 
subluxation.  In February 1998, he underwent surgery at a 
private medical facility for a left shoulder rotator cuff 
tear and acromion impingement syndrome.  As the veteran's 
complaints attributable to his left shoulder can be 
attributed to a known diagnosis, service connection for a 
left shoulder disorder as due to an undiagnosed illness is 
not warranted. 38 C.F.R. § 3.317(a)(1)(ii).

As to service connection for a left shoulder disorder on a 
direct basis, the veteran's service medical records show that 
in a Report of Medical History dated in October 1991, the 
veteran related that he was double jointed in both shoulders.  
In July 1992 the veteran was evaluated and treated by service 
physicians for complaints of left shoulder pain after diving 
and having his arm forced back by water.  Left shoulder 
ligament strain was diagnosed.  Subsequent service medical 
records, to include a comprehensive medical examination 
provided to the veteran in November 1992, three months prior 
to service separation are negative for complaints or findings 
referable to the left shoulder.  Post service there were no 
clinically significant left shoulder findings on the veterans 
VA examination in September 1995. 

As to the veteran's current residual of a left shoulder 
disorder post surgery in 1998, the Board has considered a 
statement dated in May 1998 from the veteran's orthopedic 
surgeon, Dr. G.P., expressing his belief, following a 
reported review of the veteran's prior medical records, that 
the veteran's left shoulder disorder is related to an 
accident in service.  The Board does not question the good 
faith of this physician.  However, this opinion rendered many 
years after service is unsupported by the contemporaneous 
medical record.  Here, the service medical records 
documenting treatment for the left shoulder in July 1992 
related to the veteran's diving mishap note only that the 
veteran strained the left shoulder.  Physical examination to 
include strength testing and range of motion testing were 
essentially normal and x-rays of the left shoulder disclosed 
no abnormality.  Dr. P. provides no explanation as to the 
absence of any identifiable left shoulder pathology on the 
veteran medical examination immediately prior to service 
separation or on his VA examination in September 1995.  Thus 
his opinion does not carry sufficient weight to warrant a 
grant of the benefit sought. 
 
Here, the Board places considerable weight on the examination 
of the veteran by a VA physician in January 2005.  This 
examiner reviewed the veteran's claims file and specifically 
stated that the veteran's existing left shoulder disorder had 
no nexus to his military service.  This physician had access 
to the veteran's medical records, both in service and 
subsequent to service, and found no basis for concluding that 
the veteran's existing left shoulder disorder was of service 
origin.  This opinion is unequivocal and consistent with the 
clinical record in its entirety.  Accordingly, service 
connection for a left shoulder disorder is unwarranted. 


ORDER

Service connection for a skin rash, to include as due to 
undiagnosed illness is granted.

Service connection for headaches, to include as due to 
undiagnosed illness is denied.

Service connection for nausea, to include as due to 
undiagnosed illness is denied.

Service connection for bilateral ankle pain, to include as 
due to undiagnosed illness is denied.

Service connection for a left shoulder disorder, to include 
as due to undiagnosed illness is denied.


REMAND

The veteran is also seeking service connection for fatigue 
and scrotal pain, to include as due to undiagnosed illnesses.

When the Board remanded this case in March 2004, it requested 
that the veteran be examined for a number of disabilities 
claimed to include fatigue for the express purpose of 
determining whether there exists a related disability or an 
undiagnosed illness that can be linked to service.  While the 
veteran was examined in January 2005 pursuant to the Board's 
request, this examination did not address the veteran's 
complaints of fatigue.  Consequently, the medical opinion 
requested by the Board was not obtained.  Where a remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

With respect to the veteran's claim for scrotal pain, on VA 
examination in January 2005 it was noted that the veteran 
reported that he was found by VA clinicians at a facility in 
Manhattan, New York at some time subsequent to service to 
have a varicocele on ultrasound testing.  The examiner 
indicated that he was unable to locate any record of this 
testing.  He stated that in the absence of this record he 
could not state whether the veteran's scrotal pain is 
causally related to his military service.  Further medical 
development is needed prior to appellate review.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim, including the degree of disability and the effective 
date of an award.  As the issues of service connection for 
fatigue and scrotal pain are being remanded for further 
development, the RO is now provided the opportunity to 
provide the veteran with proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

  
1.  The RO should provide the veteran 
with a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA providers who possess records, not 
already associated with the claims file 
pertaining to treatment or evaluation of 
him since service for complaints of 
scrotal pain.  After securing any 
necessary release required, the RO should 
obtain all identified records, to include 
records of any ultrasound testing 
performed at the 23rd Street VA facility 
in Manhattan, New York. 

2.  After associating with the claims 
folder any pertinent outstanding records, 
to specifically include any report of 
ultrasound testing in connection with the 
veteran's complaints of scrotal pain, the 
RO should schedule the veteran for an 
appropriate VA examination to determine 
whether the veteran has a disability or 
an undiagnosed illness manifested by 
scrotal pain.  The examiner should review 
the veteran's claims file prior to the 
examination and acknowledge such review 
in the examination report.  All indicated 
testing, to include ultrasound, should be 
accomplished.  The examiner should opine 
as to the etiology of any disability 
manifested by scrotal pain shown to be 
present.  

3. The RO should arrange for the veteran 
to be afforded a VA examination by a 
physician experienced in diagnosis and 
treatment of undiagnosed illnesses. The 
claims file, and a copy of the criteria 
under 38 C.F.R. § 3.317 (to include the 
provisions that were amended effective 
March 1, 2002) must be available to the 
examiner for review in conjunction with 
the examination and the pertinent records 
in the claims folder should be reviewed. 
The examiner should determine whether the 
veteran has a chronic disability 
manifested by symptoms of fatigue, and if 
so, whether such disability is consistent 
with a clinical diagnosis of chronic 
fatigue syndrome (CFS) or is due to an 
undiagnosed illness.  If symptoms of 
fatigue are attributed to a known 
clinical diagnosis, the examiner should 
opine whether it is at least as likely as 
not (i.e., to a probability of 50 percent 
or greater) that the disability was 
incurred during service or is otherwise 
related to service.  The examiner must 
explain the rationale for all opinions 
given.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
RENÉE PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


